DETAILED ACTION
Applicant’s amendment filed December 28, 2020 is acknowledged.
Claims 1, 8, 15, and 20 have been amended.
Claims 5, 12, and 19 have been cancelled.  Claims 21-23 have been newly added.
Claims 1-4, 6-11, 13-18, and 20-23 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (hereinafter Yerramalli) (U.S. Patent Application Falahati et al. (hereinafter Falahati) (U.S. Patent Application Publication # 2021/0007136 A1).
Regarding claims 1 and 20, Yerramalli teaches and discloses a method of data transmission used for a communications device by a data transmission apparatus (base station), comprising: 
determining, an initial channel set comprising all channels that the communications device is currently capable of accessing ([0113]; [0263]; teaches identifying a plurality of sub-channels in an unlicensed frequency spectrum band where the CCA procedure is performed across all the sub-channels of the unlicensed frequency spectrum band; figure 26); 
performing initial clear channel assessment (CCA) detection on all the channels in the initial channel set ([0113]; [0263]; teaches performing a first CCA on the plurality of sub-channels; figure 26); 
determining, as a target channel, a channel in the initial channel set and for which a result of the initial CCA detection is idle ([0263]; teaches determining a plurality of potential sub-channels based at least in part on the first CCA, the plurality of potential sub-channels comprising a first subset; figure 26); 
performing auxiliary CCA detection on a preset channel, wherein the target channel is a subchannel of the preset channel ([0181]; [0263]; teaches performing a second CCA on the plurality of potential sub-channels), a frequency of the preset channel is the same as the frequency of the each channel in the initial channel set ([0094]; same unlicensed frequency spectrum band); and in response to a result of the auxiliary CCA detection being idle, transmitting target data on the target channel ([0181]; [0263]; teaches performing a second CCA on the plurality of potential sub-channels and determining a plurality of clear sub-channels based at least in part on the second CCA, and communicating over a carrier using the unlicensed frequency spectrum band which comprises the clear sub-channels; figure 26). 
However, Yerramalli may not expressly disclose a bandwidth of the preset channel is larger than a bandwidth of the target channel in the initial channel set.
Nonetheless, in the same field of endeavor, Falahati teaches and suggests a bandwidth of the preset channel is larger than a bandwidth of the target channel in the initial channel set ([0027]; teaches performing a second CCA check for one or more additional secondary channels which is more bandwidth than the target channel of initial, primary channel set).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing a second CCA check for one or more additional secondary channels which is more bandwidth than the target channel of initial, primary channel set as taught by Falahati with the method and apparatus as disclosed by Yerramalli for the purpose of utilizing channel bonding, as suggested by Falahati.

Regarding claim 2, Yerramalli, as modified by Falahati, further teaches and discloses wherein the performing initial clear channel assessment CCA detection on all the channels in the initial channel set comprises: performing the initial CCA detection on all the channels in the initial channel set by using an enhanced distributed channel access (EDCA) mechanism; and before the determining an initial channel set, the ([0069]; [0263]; teaches an enhanced channel access). 

Regarding claim 3, Yerramalli, as modified by Falahati, further teaches and discloses wherein the performing initial clear channel assessment CCA detection on all the channels in the initial channel set comprises: performing first CCA detection on all the channels in the initial channel set, and when a result of the first CCA detection is busy at a moment during the first CCA detection, stopping the first CCA detection and repeatedly performing second CCA detection on the initial channel set until a result of the second CCA detection is idle, and then continuing the first CCA detection until the first CCA detection ends; the determining, as a target channel, a channel that is in the initial channel set and for which a result of the initial CCA detection is idle comprises: determining, as a target channel, a channel that is in the initial channel set and for which the result of the first CCA detection is idle in a preset time period before the first CCA detection ends; and before the determining an initial channel set, the method further comprises: determining target data in at least one piece of initial data based on a priority corresponding to each of the at least one piece of to-be-transmitted initial data, wherein the priority of the initial data is one of a first priority, a second priority, a third ([0069]; [0089]; [0263]; teaches performing a LBT procedure and CCA procedure). 

Regarding claim 4, Yerramalli, as modified by Falahati, further teaches and discloses wherein the repeatedly performing second CCA detection on the initial channel set until a result of the second CCA detection is idle, and then continuing the first CCA detection comprises: repeatedly performing the second CCA detection on all the channels in the initial channel set until the results of the second CCA detection for all the channels in the initial channel set are idle, and then continuing the first CCA detection ([0022]; [0168]; [0263]; [0242]; teaches repeating the CCA procedure for the sub-channels). 

Regarding claims 8 and 15, Yerramalli teaches and discloses a data transmission system and data transmission apparatus used for a communications device and comprising: a memory to store instructions; and a processor to execute the instructions to configure the data transmission apparatus to: 
determine an initial channel set, wherein the initial channel set comprises all channels that the communications device is currently capable of accessing ([0113]; [0263]; teaches identifying a plurality of sub-channels in an unlicensed frequency spectrum band where the CCA procedure is across all the sub-channels of the unlicensed frequency spectrum band; figure 26); 
([0263]; teaches performing a first CCA on the plurality of sub-channels; figure 26); 
determine, as a target channel, a channel that is in the initial channel set and for which a result of the initial CCA detection is idle ([0263]; teaches determining a plurality of potential sub-channels based at least in part on the first CCA, the plurality of potential sub-channels comprising a firs subset; figure 26); 
perform auxiliary CCA detection on a preset channel, wherein target channel is a subchannel of the preset channel ([0181]; [0263]; teaches performing a second CCA on the plurality of potential sub-channels); and in response to a result of the auxiliary CCA detection being idle, transmit target data on the target channel ([0181]; [0263]; teaches performing a second CCA on the plurality of potential sub-channels and determining a plurality of clear sub-channels based at least in part on the second CCA, and communicating over a carrier using the unlicensed frequency spectrum band which comprises the clear sub-channels; figure 26). 
However, Yerramalli may not expressly disclose a bandwidth of the preset channel is larger than a bandwidth of the target channel in the initial channel set.
Nonetheless, in the same field of endeavor, Falahati teaches and suggests a bandwidth of the preset channel is larger than a bandwidth of the target channel in the initial channel set ([0027]; teaches performing a second CCA check for one or more additional secondary channels which is more bandwidth than the target channel of initial, primary channel set).


Regarding claims 9 and 16, Yerramalli, as modified by Falahati, further teaches and discloses perform the initial CCA detection on all the channels in the initial channel set by using an enhanced distributed channel access (EDCA) mechanism; and determine target data in at least one piece of initial data based on a priority corresponding to each of the at least one piece of to-be-transmitted initial data, wherein the priority of the initial data is one of a first priority, a second priority, a third priority, or a fourth priority in the EDCA mechanism, or a priority in a distributed coordination function (DCF) mechanism ([0069]; [0263]; teaches an enhanced channel access). 

Regarding claims 10 and 17, Yerramalli, as modified by Falahati, further teaches and discloses perform first CCA detection on all the channels in the initial channel set, and when a result of the first CCA detection is busy at a moment during the first CCA detection, stop the first CCA detection and repeatedly perform second CCA detection on the initial channel set until a result of the second CCA detection is idle, and then continue the first CCA detection until the first CCA detection ends; determine, as a target channel, a channel that is in the initial channel set and for which the result of the ([0069]; [0089]; [0263]; teaches performing a LBT procedure and CCA procedure). 

Regarding claims 11 and 18, Yerramalli, as modified by Falahati, further teaches and discloses repeatedly perform the second CCA detection on all the channels in the initial channel set until the results of the second CCA detection for all the channels in the initial channel set are idle, and then continue the first CCA detection ([0022]; [0168]; [0263]; [0242]; teaches repeating the CCA procedure for the sub-channels). 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (hereinafter Yerramalli) (U.S. Patent Application Publication # 2016/0021661 A1) in view of Falahati et al. (hereinafter Falahati) (U.S. Patent Application Publication # 2021/0007136 A1), and further in view of Gou et al. (hereinafter Gou) (U.S. Patent Application Publication # 2019/0007972 A1).
Regarding claims 6 and 13, Yerramalli, as modified by Falahati, discloses the claimed invention, but may not expressly disclose determining a quantity of channels in the initial channel set; and determining a first threshold based on the quantity of channels in the initial channel set and according to a first threshold determining formula, 2 M, Y is the first threshold, X is a threshold corresponding to a 20 MHz bandwidth channel, log2 M is a logarithm of M with base 2, and M is a quantity of channels participating in CCA detection; and the performing first CCA detection on all the channels in the initial channel set comprises: performing the first CCA detection on all the channels in the initial channel set by using the first threshold. 
Nonetheless, in the same field of endeavor, Gou teaches and suggests determining a quantity of channels in the initial channel set; and determining a first threshold based on the quantity of channels in the initial channel set and according to a first threshold determining formula, wherein the first threshold determining formula is: Y=X+3*log2 M, Y is the first threshold, X is a threshold corresponding to a 20 MHz bandwidth channel, log2 M is a logarithm of M with base 2, and M is a quantity of channels participating in CCA detection; and the performing first CCA detection on all the channels in the initial channel set comprises: performing the first CCA detection on all the channels in the initial channel set by using the first threshold ([0100]; [0101]; [0107]; [0108]; teaches determining the CCA threshold).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining the CCA threshold as taught by Gou with the method and apparatus as disclosed by Yerramalli, as modified by Falahati, for the purpose of improving interference due to unlicensed carrier contention, as suggested by Gou.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (hereinafter Yerramalli) (U.S. Patent Application Publication # 2016/0021661 A1) in view of Falahati et al. (hereinafter Falahati) (U.S. Patent Application Publication # 2021/0007136 A1), and further in view of Park et al. (hereinafter Park) (U.S. Patent Application Publication # 2020/0100261 A1).
Regarding claims 21, 22, and 23, Yerramalli, as modified by Falahati, discloses the claimed invention, but may not expressly disclose wherein a frequency corresponding to the preset channel is 60GHz and the bandwidth of the preset channel is 2.16GHz.
Nonetheless, in the same field of endeavor, Park teaches and suggests wherein a frequency corresponding to the preset channel is 60GHz and the bandwidth of the preset channel is 2.16GHz ([0081]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a preset channel of 60GHz band and bandwidth of 2.16GHz as taught by Park with the method and apparatus as disclosed by Yerramalli, as modified by Falahati, for the purpose of utilizing channel bonding, as suggested by Park.

	
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-4, 6-11, 13-18, and 20-23 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 27, 2021